DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bado et al. (U.S. PGPub No. 2009/0279071 A1).
 	As to claim 1, Bado discloses and shows in figure 1, a body fluid analysis device that irradiates a body fluid in a tube having translucency with light and analyzes the body fluid on a basis of light having 
passed through the tube, the body fluid analysis device comprising ([0002]; [0008]):
a base (14) ([0049], ll. 3-6);  
an attachment (16) that is attached to the base so that the tube (18) is pinched in its radial direction (explicitly shown in figure 1) between the attachment and the base ([0054]);  

a light receiving element (28) that is provided to the base or the attachment ([0050], ll. 4-9, explicitly shown in the base of figure 1), wherein 
in a state where the attachment is attached to the base, between the base and the attachment, the light emitting element and the light receiving element are arranged so as to pinch the tube in the radial direction, or both of the light emitting element 
and the light receiving element are arranged together in one of the base and the attachment ([0054], figure 1 explicitly shows both elements in the base). 
 	As to claim 2, Bado discloses and shows in figure 1, a body fluid analysis device, wherein the attachment comprises a contact surface (interior surface explicitly shown in contact with the exterior of the tube) in contact with an outer surface of the tube, and 
the tube is configured to be pressed against the base in the state where the attachment is attached to the base ([0049], ll. 6-7; [0054]). 
As to claim 4, Bado discloses a body fluid analysis device, wherein the base 
comprises a groove (i.e. channel 20) into which the tube is fitted (explicitly shown in figure 1), and a through-hole (“shutter” 30, shown as a hole to let light thru to the tube) for allowing light emitted from the light emitting element to pass is formed in a bottom part of the groove ([0050], ll. 4-9; [0055], ll. 4-8). 
 	As to claim 5, Bado discloses and shows in figures 1 and 3b, a body fluid analysis device, wherein the base comprises an accommodation part (where the examiner is interpreted the upper surface of the base the interacts with the flat inner surface 34 as an accommodation part in providing a support structure for attachment) 
 	As to claim 12, Bado discloses a body fluid analysis device, wherein blood flows 
through the tube, the body fluid analysis device further comprising a blood 
analysis part including a central processing unit (CPU) (i.e. the computing an discrimination unit is being interpreted as a form of CPU), that analyzes the 
blood on a basis of an output of the light receiving element ([0065]; [0073]). 
Claim(s) 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rank et al. (GB 2182432 A).
	As to claim 1, Rank discloses and shows in figure 6, a body fluid analysis device that irradiates a body fluid in a tube having translucency with light and analyzes the body fluid on a basis of light having passed through the tube, the body fluid analysis device comprising (page 1, ll. 7-12):
a base (82 and 74) (page 4, ll. 70-86);  
an attachment (68) that is attached to the base (explicitly shown in figure 2) so that the tube (24) is pinched in its radial direction (explicitly shown in figure 24) between the attachment and the base (page 4, ll. 78-94);  
a light emitting element (62 or 64, the examiner notes that Rank discloses fiber and a source a detector but does not directly link which fiber is to be used for input/output thus it is being interpreted that either fiber can function as either input or 
a light receiving element (62 or 64, the examiner notes that Rank discloses fiber and a source a detector but does not directly link which fiber is to be used for input/output thus it is being interpreted that either fiber can function as either input or output) that is provided to the base or the attachment (as shown in figure 6) (page 4, ll. 7-15) wherein 
in a state where the attachment is attached to the base, between the base and the attachment, the light emitting element and the light receiving element are arranged so as to pinch (i.e. clamped) the tube in the radial direction, or both of the light emitting element and the light receiving element are arranged together in one of the base and the attachment (explicitly shown in figure 2) (page 4, ll. 25-31)
As to claim 2, Rank discloses and shows in figure 6, a body fluid analysis device, wherein the attachment comprises a contact surface (66) in contact with an outer surface of the tube, and the tube is configured to be pressed against the base in the state where the attachment is attached to the base (explicitly shown in figure 2) (page 4, ll. 25-31). 
As to claim 3, Rank discloses a body fluid analysis device, wherein the attachment is configured so that at least a part of the light emitting element or the 
light receiving element is substantially flush (i.e. only windows are between the fibers and the contact surface) with the contact surface (explicitly shown in figure 6) (page 4, ll. 7-24). 
As to claim 4, Rank discloses a body fluid analysis device, wherein the base 

As to claim 6, Rank discloses and shows in figure 6, a body fluid analysis device, wherein the base comprises: a main body part (74) to which the attachment is attached (via pressure) (page 4, ll. 25-31); and 
a protrusion part (72) that protrudes outward from the main body part along an extending direction of the groove and is formed with a part of the groove (explicitly shown in figure 6), the body fluid analysis device further comprising a cover that is configured to cover (28, the examiner notes that figure 5 explicitly shows a structure covering protrusion part 72, however this part is not labeled, nevertheless based on figure 1, it is assumed this part can be interpreted as 28) at least the protrusion part of the base (page 3, ll. 90-94; page 4, ll. 32-37). 
 	As to claim 7, Rank discloses a body fluid analysis device, further comprising an 
engagement structure (92) formed between the base and the cover (i.e. in groove 88), wherein the cover is configured to cover the main body part of the base and the attachment attached to the main body part of the base (as understood from figure to this would be the objective of housing 28), and the cover is configured to press the attachment against a base side in a state where the cover is engaged with the base by the engagement structure (the examiner is interpreting that housing 28 does so by holding member by the shown screw that must link with structure 68, so that the spring force pushing 82 against 68 functions properly) (page 3, ll. 90-101; page 4, ll. 58-77) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bado et al.
As to claim 11, Bado does not explicitly disclose a body fluid analysis device, wherein urine flows through the tube, the body fluid analysis device further comprising a urine analysis part including a central processing unit (CPU), that analyzes the 
urine on a basis of an output of the light receiving element. 
	However, Bado does disclose in ([0002]; [0032]; [0073]) where the system uses a CPU (computing and discrimination unit), further where the body fluid can be a clear fluid or optical dense fluid.  The examiner takes Office Notice that one such analyzed fluid is commonly known in the art to be urine.  As such urine could obviously be run through the tube for a similar analysis as is done with blood in the system of Bado.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bado wherein urine flows through the tube, the body fluid analysis device further comprising a urine analysis part including a central processing unit (CPU), that analyzes the urine on a basis of an output of the light receiving element in order to provide the advantage of expected results and .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rank et al in view of Schade (U.S. PGPub No. 2013/0317408 A1).
As to claims 8-10, Rank does not explicitly disclose a body fluid analysis device, wherein the groove is curvedly formed or wherein the groove is formed so as to be downwardly convex in a vertical direction in a use state where the light receiving element is made to receive the light having passed through the tube or wherein the groove is formed so as to have an apex in a vicinity of a light axis of the light emitting element in the main body part. 
However, Schade does disclose and show in figure 4 and in ([0026]; [0031]; [0033], ll. 7-15) the basic concept of using a curvedly formed groove in order to allow efficient alignment of the tube within the holder.  Further Schade goes on to disclose that a sensor (11) can be structurally places in the apex of the groove.  Likewise the system of rank when modified with a curvedly groove would have the sensor system at an apex of the groove.  The examiner notes that the curvedly formed groove is intended to be employed as a modification simply to the geometric form of the groove of Rank, not the system as a whole of Schade added into Rank.  Lastly the examiner notes that the “downwardly” state/vertical direction of the instant claim is merely a matter of perspective and the prior art can be interpreted to cover this limitation and likewise obviously the system of Rank as modified by Schade allows light to pass through the tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Michael P LaPage/Primary Examiner, Art Unit 2886